Exhibit 10.3

 

 

[img1.jpg]


 

INVESCO LTD.

2008 GLOBAL EQUITY INCENTIVE PLAN

 

SHARE AWARD FOR NON-EXECUTIVE DIRECTORS

 

This Share Award issued by Invesco Ltd. (the “Company”) sets forth the terms of
an Award of Shares granted to you pursuant to Section 9 of the Invesco Ltd. 2008
Global Equity Incentive Plan (the “Plan”). (All capitalized terms herein have
the meanings given them in the Plan.)

 

Name: _______________________________________________

 

Grant Date:

__________ Number of Shares: _____

 

Vesting: This Award of Shares is granted to you as part of your compensation as
a non-executive director of the Company and is 100% vested and nonforfeitable as
of the Grant Date.

 

Transferability: The Shares subject to this Award may not be sold or otherwise
transferred or disposed of during your service as a non-executive director of
the Company.

 

The Company may request that you execute such documents and take such actions as
the Company may from time to time require with respect to applicable U.S. state,
federal and any non-U.S. securities laws and any applicable restrictions on
resale of the Shares granted hereby.

 

This Share Award is subject to the terms and conditions of the Plan. The terms
of this Share Award may be amended only by a written agreement signed by the
Company.

 

Dated this ____ day of ______, 20__.

 

INVESCO LTD.

 

 

 

 

_______________________________

 

 

By: Kevin M. Carome

Senior Managing Director and

General Counsel

 

 

 

 

 